Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 1/25/2021.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant fails to disclose “obtaining a first data that indicates a number of at least two first points to predict the current block based on affine translation.” How can there be two first points? That defeats the purpose of having a first point. If there are two points, then there would be a first point and a second point, not two first points.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140049607 A1-Amon et al (hereinafter referred to as “Amon”), in view of Patent 9438910 B1-Han et al (Hereinafter referred to as “Han”).
Regarding claim 1, Amon discloses an image decoding device for decoding
a current block using a coded bitstream, the image decoding device ([0002], decoding device) comprising: 
a processor ([0029]) ; and 
a memory coupled  the processor ([0029]),
wherein the processor performs operations, including obtaining a first data that indicates a number of at least two first points to predict the current block ([0099], wherein remaining feature points (plural. Therefore at least two), a dense motion vector is used as its indication. As a result, a prediction image is generated. In other words, the motion vector is the first data that indicates a number of at least two first points (the feature points)), the first points included in a first picture including the current block ([0041]; [0104], wherein the current prediction image is subtracted from the current image. The first points are used to generate the prediction image and therefore will occur within the picture of the current block), determining first points based on first data ([0111], wherein the feature point selection works in conjunction with the motion vector. In other words, the first points will be based on the first data).
selecting motion information for each of the first points, the motion information being one of candidates ([0039], wherein at least one motion vector at the relevant point feature), a number of selected motion information being equal to the number of the first points indicated by the first data ([0039] wherein at least one motion vector at the relevant point feature. This is interpreted as a one-one correlation), and
generating a prediction image to decode the current block based on the selected motion information ([0072], wherein generating a prediction image).
Amon fails to explicitly disclose in detail obtaining data to predict the current block based on affine translation.
However, in the same field of endeavor, Han discloses obtaining data to predict the current block based on affine translation (column 12, lines 14-20, wherein using interpredicton with a purely translational motion vector).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding device disclosed by Amon to disclose obtaining a first data that indicates a number of at least two first points to predict the current block based on affine translation, as taught by Han, to provide affine motion prediction scheme which will improve the prediction of certain blocks with complex motion, increasing compression (abstract, Han).
Regarding claim 2, Amon discloses the image decoding device according to claim 1, wherein the processor obtains an index associated with motion information, and wherein during the selecting, the processor selects the motion information for each of the first points based on the index ([0144], index).
Regarding claim 4, Amon discloses the image decoding device according to claim 1, wherein the first points are included in the current block ([0048], wherein image point at the relevant position in the current image region).
Regarding claim 5, Han discloses the image decoding device according to claim 1, wherein the first points are located in [[the]] surroundings of the current block (abstract, wherein at least 3 points are within the video frame, each point being adjacent to a respective corner of the current block. The examiner interprets the adjacency as being surrounded of the current block).
Regarding claim 6, analyses are analogous to those presented for claim 1 and are applicable for claim 6.
Regarding claim 7, analyses are analogous to those presented for claim 1 and are applicable for claim 7.
Regarding claim 8, Han discloses the image decoding device according to claim 1, wherein each of the motion information indicates a coordinate of a second point corresponding to each of the first points, the second points included in a second picture different from the first picture, and wherein in generating the prediction image, the processor refers to the second picture based on the coordinates of the second points indicated by the selected motion information (column 10, lines 45-65, wherein motion vector is the motion information, first anchor points and second anchor points).
Regarding claim 9, Amon discloses the image decoding method according to claim 6, further comprising: obtaining an index associated with motion information, and selecting the motion information for each of the first points based on the index ([0144], index).
Regarding claim 10, Amon discloses the image decoding method according to claim 6, wherein the first points are included in the current block ([0048], wherein image point at the relevant position in the current image region).
Regarding claim 11, Han discloses the image decoding method according to claim 6, wherein the first points are located in surroundings of the current block (abstract, wherein at least 3 points are within the video frame, each point being adjacent to a respective corner of the current block. The examiner interprets the adjacency as being surrounded of the current block).
Regarding claim 12, Han discloses the image decoding method according to claim 6, wherein each of the motion information indicates a coordinate of a second point corresponding to each of the first point, the second points included in a second picture different from the first picture, and wherein in generating the prediction image, referring to the second picture based on the coordinates of the second points indicated by the selected motion information (column 10, lines 45-65, wherein motion vector is the motion information, first anchor points and second anchor points).
Regarding claim 13, analyses are analogous to those presented for claim 2 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 4 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 5 and are applicable for claim 15.
Regarding claim 16, analyses are analogous to those presented for claim 8 and are applicable for claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487